UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                    No. 18-1790


KIMBERLY T. SPENCE, f/k/a Kimberly S. Willis,

                  Plaintiff - Appellant,

            and

WILLIAM M. WINDSOR,

                  Plaintiff,

            v.

CARL J. WILLIS, II,

                  Defendant - Appellee,

            and

WELLSTAR MEDICAL GROUP PEDIATRIC & ADOLESCENT CENTER;
ROMAN CATHOLIC CHURCH CARDINALS, of Atlanta; ROMAN CATHOLIC
ARCHDIOCESE, of Atlanta; ST. JOHN THE EVANGELIST CATHOLIC
SCHOOL AND LEADERSHIP; UNITED METHODIST CHURCH BISHOPS;
BEN HILL UNITED METHODIST CHURCH; BEN HILL CHRISTIAN
ACADEMY; WOODWARD ACADEMY; GEORGIA FARM BUREAU
MUTUAL INSURANCE COMPANY; GEORGIA FARM BUREAU CASUALTY
INSURANCE COMPANY; CREATE-A-LOAD KENNESAW; REUNION
PLACE SUBDIVISION; PAT ASTRIN; RE/MAX OF GEORGIA; PAT ASTRIN
PROPERTY MANAGEMENT LLC; CHELSEA BYNUM; MIA NICOLE
SPENCER; MAID OF THE MIST CORPORATION; SEAN M. BOUSHIE;
UNIVERSITY OF MONTANA; UNITED STATES OF AMERICA,

                  Defendants.
Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00272-D)


Submitted: November 14, 2018                                      Decided: January 17, 2019


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kimberly T. Spence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kimberly T. Spence seeks to appeal the district court’s order adopting the

memorandum and recommendation of the magistrate judge and dismissing Spence’s civil

complaint as frivolous. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Where, as here, the United States or its officer or agency is a party, the notice of

appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on December 18, 2017. The

notice of appeal was filed on July 10, 2018. Because Spence failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal, deny as moot her motions to proceed in forma pauperis, and deny all remaining

pending motions and petitions. ∗ We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED

       ∗
        Spence’s petitions and motion for initial hearing en banc and her petition for
rehearing en banc were circulated to the full court. No judge requested a poll under Fed.
R. App. P. 35.


                                            3